     Case 3:19-cv-00488-MMD-CLB Document 26 Filed 10/09/20 Page 1 of 1



1

2

3                               UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6     CAM EASH,                                        Case No. 3:19-cv-00488-MMD-CLB
7                                      Petitioner,                    ORDER
8                          v.
9     WILLIAM GITTERE, et al.,
10
                                   Respondents.
11

12          Petitioner Cam Eash filed a petition for a writ of habeas corpus under 28 U.S.C. §
13   2254. (ECF No. 6.) Respondents filed an answer on August 12, 2020. (ECF No. 24.)
14   Under the scheduling order (ECF No. 5), Petitioner had until October 13, 2020 to file a
15   reply to Respondents’ answer.
16          On October 8, 2020, Petitioner filed a motion for extension of time (ECF No. 25),
17   requesting a 60-day extension to file his reply. Petitioner’s request amounts to a 62-day
18   extension request as December 12, 2020 is a Saturday, and December 14, 2020 is the
19   first business day Petitioner can file his reply. Petitioner states he needs the additional
20   time to continue attempting to obtain evidence to substantiate one of his claims. The Court
21   finds that Petitioner’s motion is made in good faith and not solely for the purpose of delay,
22   and that there is good cause for the extension of time requested.
23          It is therefore ordered that Petitioner’s motion for extension of time (ECF No. 25)
24   is granted. Petitioner will have until December 14, 2020 to file his reply to Respondents’
25   answer.
26          DATED THIS 9th Day of October 2020.
27
                                                MIRANDA M. DU
28                                              CHIEF UNITED STATES DISTRICT JUDGE
